1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Thompson in view of Jeong et al 7,442,316 (see the Abstract) and Lansalot-Matras et al 2016/0251756 (see paragraph 0237).
The article to Thompson is applied for reasons of record, the article teaching the basic claimed apparatus lacking at best a clear teaching of employing a chalcogenide glass as the deposited material and exact teachings of devices to provide the textured surface, depositing the thin layer and annealing the thin layer.  As already set forth, the article to Thomas teaches all these steps—ie, providing a textured surface, depositing a thin film thereon and annealing the thin film-- that would obviously require the instant devices to perform these steps.  Concerning the deposition of the glass, it is submitted that the use of chalcogenide glass as the deposited thin film constitutes a mere matter of material worked on which the prior art is inherently capable of using.  Hence, while the use of the glass may be patentable in the method, it is of no patentable consequence to the structure to perform the method.  Additionally, Jeong et al teaches a device—ie, stamper—to provide a textured surface onto a substrate and Lansalot-Matras et al teaches that thin films are deposited by deposition devices and annealed in chambers—see paragraph 0237.  It certainly would have been obvious to one of ordinary skill in the art to modify the system as taught in the article to Thomas by providing a texturing device as taught by Jeong et al and a deposition and annealing dev ice as taught by Lansalot-Matras et al to in fact perform the steps as taught in the primary reference.  As noted in the first action, this is nothing but conventional in the art and in fact would be virtually a requirement to perform the process of Thomas, as applicant must be aware of.

2.Applicant's arguments filed June 15, 2022 have been fully considered and are persuasive with respect to the method claims.  However, they are not persuasive with respect to the instant system, which would not “know” what material was being deposited to form the thin film.  The new art has been applied to “back up” Official Notice statements that applicant challenged in the response and hence the action has been made final in spite of the new art being applied.  Obviously, applicant must be aware that any texturing, deposition and annealing step would require a device to do this.  It simply would not be patentable to claim such devices and suggest that this would make an apparatus claim patentable over a reference that teaches a method that employs steps requiring these devices.  Ie, it is clear that the steps cannot be performed by hand and would require a suitable device to perform them, as indicated in the first office action.  

3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742